DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	Claims 2-7, and 10-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art does not suggest nor fairly disclose wherein the connector defines a connection axis parallel with the first and second longitudinal axis. The prior art does not suggest nor fairly disclose an orientation feature arranged to operate with a corresponding feature of the aqueous ozone delivery device to prevent engagement of the ozone generator cartridge and the aqueous water delivery device with the water inlet connector coupled with an ozonated water inlet connector of the aqueous ozone delivery device and the aqueous ozone outlet connector coupled with a water supply connector of the aqueous ozone delivery device.
 	The prior art does not suggest nor fairly disclose the water inlet connector, the aqueous ozone outlet connector, and the electrical connector can be simultaneously fluidly engaged with the aqueous ozone delivery device by movement of the ozone generating cartridge in the first direction.
The prior art does not suggest nor fairly disclose an electrical connector coupled to the housing at the first side and electrically coupled to the at least one ozone generating cells, the electrical connector defining a connection axis; and wherein: the connection axis, the first longitudinal axis, and the second longitudinal axis are parallel, whereby the water inlet connector, the aqueous ozone outlet connector, and the electrical connector can be simultaneously fluidly engaged with the aqueous ozone delivery device by movement of the housing along the connection axis; and at least one of the ozone
generator cartridge and the aqueous ozone delivery device further comprises a releasable locking mechanism to maintain a sealed fluidly coupled state of the water inlet connector with a water supply connector of the delivery device and of the aqueous ozone outlet connector with an ozonated water inlet connector of the delivery device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774